Name: Commission Regulation (EC) No 1560/1999 of 16 July 1999 fixing the minimum selling prices for butter and the maximum aid for cream, butter and concentrated butter for the 35th individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 2571/97
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  trade policy;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities17. 7. 1999 L 184/7 COMMISSION REGULATION (EC) No 1560/1999 of 16 July 1999 fixing the minimum selling prices for butter and the maximum aid for cream, butter and concen- trated butter for the 35th individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 2571/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 6(3) and (6) and Article 12(3) thereof, (1) Whereas the intervention agencies are, pursuant to Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concen- trated butter for use in the manufacture of pastry prod- ucts, ice-cream and other foodstuffs (3), as last amended by Regulation (EC) No 494/1999 (4), to sell by invitation to tender certain quantities of butter that they hold and to grant aid for cream, butter and concentrated butter; whereas Article 18 of that Regulation stipulates that in the light of the tenders received in response to each individual invitation to tender a minimum selling price shall be fixed for butter and maximum aid shall be fixed for cream, butter and concentrated butter; whereas it is further stipulated that the price or aid may vary according to the intended use of the butter, its fat content and the incorporation procedure, and that a decision may also be taken to make no award in response to the tenders submitted; whereas the amount(s) of the processing securities must be fixed accordingly; (2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The maximum aid and processing securities applying for the 35th individual invitation to tender, under the standing invita- tion to tender provided for in Regulation (EC) No 2571/97, shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 13. (2) OJ L 206, 16.8.1996, p. 21. (3) OJ L 350, 20.12.1997, p. 3. (4) OJ L 59, 6.3.1999, p. 17. EN Official Journal of the European Communities 17. 7. 1999L 184/8 ANNEX to the Commission Regulation of 16 July 1999 fixing the minimum selling prices for butter and the maximum aid for cream, butter and concentrated butter for the 35th individual invitation to tender under the standing invitation to tender provided for in Regulation (EC) No 2571/97 (EUR/100 kg) Formula A B Incorporation procedure Withtracers Without tracers With tracers Without tracers Minimum Butter Unaltered     selling price  ¥ 82 % Concentrated     Unaltered     Processing security Concentrated     Butter  ¥ 82 % 95 91  91 Maximum Butter &lt; 82 % 92 88  88 aid Concentrated butter 117 113 117 113 Cream   40 38 Butter 105    Processing security Concentrated butter 129  129  Cream   44 